Crane, J.
Without passing on those provisions of the Act of 1902 (Laws of 1902, chap. 482), which permit an agent to sue in his name although not the party in interest, I shall hold that the clause reading “ Such action may be brought in a court of record having jurisdiction thereof and the place of trial thereof may be laid in the county where such owner, dealer or shipper resides at the commencement thereof ” means those actions where the owner, dealer or shipper is a party plaintiff. It does not refer to a- case like this.
The owner of the milk can in this case, it is alleged, resides in Madison county; the plaintiff, the alleged agent, it is stated and conceded by his counsel, resides in Queens county, the defendant in Kings county.
As the action could not be properly brought in Madison county, the defendant could properly move for change of venue in the proper county as he has done and his motion is granted, with ten dollars costs of this motion.
Motion granted, with ten dollars costs.